DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment/RCE filed 2/10/2022.
Claims 1, 3-8, 10-15, 17-20, were directly and indirectly amended. Claims 21-23 were added.
Claims 1, 3-8, 10-15, 17-23 as renumbered 1-20 are allowed.
Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-23 as renumbered 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 3-8, 10-15, 17-23 as renumbered 1-20, the applied art along with other considered art Williams et al. 6032147 fail to disclose the novelty of the claimed subject matter are recited in the independent claims of A method of generating common objects in a universal format, the method comprising: receiving a stream of data objects from each of a plurality of source systems, wherein at least one source system of the plurality of source systems stores data objects in a different format than other source systems of the plurality of source systems; generating a plurality of agents, each agent of the plurality of agents being configured to process data objects that are received from a source system that conforms to a particular system type; for each data object of the stream of data objects and from each source system of the plurality of source systems: detecting a particular source system of the plurality of source systems that corresponds to the data object, the particular source system storing data objects in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al. US Patent No. 6032147 related to method and apparatus rationalizing different data formats in a data management system.
Williamson 20110050728 related to system and method for generating rapidly rotatable dimensional view of data object.
Abrams Jr. et al. 7212574 related to digital production service architecture. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 24, 2022